NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RHONDA NANETTE POLITE,                          No. 20-55621

                Plaintiff-Appellant,            D.C. No. 8:19-cv-01518-JLS-DFM

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee,

and

JOHN,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Rhonda Nanette Polite appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her action alleging a violation of Title VII and state law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Colony Cove Props., LLC v. City of Carson, 640

F.3d 948, 955 (9th Cir. 2011). We may affirm on any basis supported by the

record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004).

We affirm.

      Dismissal of Polite’s Title VII claim was correct because Polite failed to

allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009) (a plaintiff fails to show she is entitled to relief if the complaint’s

factual allegations “do not permit the court to infer more than the mere possibility

of misconduct”); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)

(elements of a Title VII failure-to-hire employment discrimination claim).

      The district court did not abuse its discretion by dismissing Polite’s second

amended complaint without leave to amend because amendment would have been

futile. See Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (setting forth

standard of review and factors for determining whether to grant leave to amend);

Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008)

(“[T]he district court’s discretion to deny leave to amend is particularly broad

where plaintiff has previously amended the complaint.” (citation and internal

quotation marks omitted)).


                                           2                                     20-55621
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  20-55621